Title: From Thomas Jefferson to Philip Norborne Nicholas, 7 April 1800
From: Jefferson, Thomas
To: Nicholas, Philip Norborne



Dear Sir
Philadelphia Apr. 7. 1800.

Your favor of Feb. 2. came to hand Feb. 11. and I put off the acknoleging it, till I could forward to you some pamphlets on a subject very interesting to all the states, and containing views which I am anxious should be generally exhibited. in a former collection of tracts published by mr Cooper were two papers on Political arithmetic. he was printing a 2d edition of the whole, & was prevailed on to strike off an extra-number of the two on Political arithmetic, adding to it some principles of government from a former work of his. I have forwarded to you by a vessel going from hence to Richmond 8. dozen of these, with a view that one should be sent to every county commee in the state, either from yourself personally or from your central commee. tho’ I know that this is not the immediate object of your institution, yet I consider it as a most valuable object, to which the institution may most usefully be applied. I trust yourself only with the secret that these pamphlets go from me. you will readily see what a handle would be made of my advocating their contents. I must leave to yourself therefore to say how they come to you. very possibly they will have got to you before this does, as I shall retain it for a private conveyance, & know of none as yet. I dare trust nothing this summer through the post offices. at other times they would not have such strong motives to infidelity.—It is too early to think of a declaratory act, as yet. but the time is approaching & not distant. two elections more will give us a solid majority in the H. of R. and a sufficient one in the Senate. as soon as it can be depended on we must have ‘a Declaration of the principles of the constitution’ in nature of a Declaration of rights, in all the points in which it has been violated. the people in the middle states are almost rallied to Virginia already; & the Eastern states are recommencing the vibration which had been checked by XYZ. North Carolina is at present in the most dangerous state. the lawyers all tories. the people substantially republican, but uninformed & decieved by the lawyers, who are elected of necessity because few other candidates. the medecine for that state must be very mild & secretly administered. but nothing should be spared to give them true information. I am Dr. Sir
Your’s affectionately

Th: Jefferson

